 
 
I 
108th CONGRESS
2d Session
H. R. 5269 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Ms. Pryce of Ohio (for herself and Mrs. Maloney) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To combat unlawful commercial sex activities by targeting demand, to protect children from being exploited by such activities, to prohibit the operation of sex tours, to assist State and local governments to enforce laws dealing with commercial sex activities, and for other purposes. 
 
 
1.Short title; table of contents
(a)Short titleThis Act may be cited as the Domestic Trafficking Victims Protection Act of 2004.
(b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents 
Sec. 2. Findings and purposes 
Sec. 3. Definitions 
Sec. 4. Prosecution of purchasers, traffickers, and exploiters of commercial sex acts 
Sec. 5. Strengthening prosecution and punishment of traffickers, purchasers, and exploiters of commercial sex acts 
Sec. 6. Special operating group participation 
Sec. 7. Reports 
2.Findings and purposes
(a)FindingsCongress makes the following findings:
(1)The unlawful trafficking of persons for commercial sexual activities has a devastating impact on society.
(2)An alarming number of individuals who are used for unlawful commercial sexual activities are socially and economically marginalized, and kept in effective bondage by threats or acts of physical and sexual abuse. These individuals are victimized by the prevalence of unlawful commercial sex. A disproportionate number of these victims are women and children.
(3)Although current laws punish traffickers, exploiters, and purchasers of unlawful commercial sex activities, these laws are typically enforced disproportionately against the individuals, predominantly women and girls, who are used in the unlawful activities, instead of against the traffickers, exploiters, and purchasers, who are predominantly men.
(4)According to recent studies—
(A)11 females used in unlawful commercial sex acts were arrested in Boston for every arrest of a male purchaser;
(B)9 females used in unlawful commercial sex acts were arrested in Chicago for every arrest of a male purchaser; and
(C)6 females used in unlawful commercial sex acts were arrested in New York City for every arrest of a male purchaser.
(5)Some studies reveal that unlawful commercial sex is a frequent gateway crime for women who later commit more serious criminal offenses. Over 70 percent of female inmates in American prisons were first arrested for engaging in commercial sex acts. For every 3 women in jails in the United States today, 1 was arrested for prostitution, and 7 of every 10 women imprisoned on felony convictions were initially arrested for prostitution.
(6)The emotional and physical ramifications of unlawful sex trafficking of children as well as women are staggering, leading to an increased risk of—
(A)sexual and physical assault;
(B)violence;
(C)suicide;
(D)pregnancy;
(E)abortion;
(F)sexually transmitted diseases, including AIDS;
(G)post-traumatic stress disorder; and
(H)death.
(7)Unlawful sex trafficking has a particularly devastating and alarming impact upon children. According to some estimates, between 100,000 to 300,000 children are victimized by unlawful sex trafficking at any given time. According to the CyberTipline of the National Center for Missing and Exploited Children, reports of child sexual exploitation, including child pornography, child prostitution, online enticement of children, and child sex tourism, have increased 750 percent over the past 5 years.
(8)Runaway children are especially vulnerable to unlawful sex traffickers, who lure these children into devastating lives as victims of commercial sex acts, with promises of food, clothing, and shelter.
(9)According to the Office of Juvenile Justice and Delinquency Prevention in the Department of Justice, in 2002—
(A)over 1,300,000 children were missing in the United States;
(B)as many as 775,000 of these children are runaways; and
(C)76 percent of runaway children who call the National Runaway Switchboard are girls under the age of 18.
(10)The United Nations estimates that unlawful sex trafficking, including sex tourism, generates approximately $5,000,000,000 a year in revenues. There are a number of United States-based companies that overtly and explicitly facilitate sex tours, often involving the sexual exploitation of children. According to some estimates, up to 1/4 of international sex tourists are American.
(11)Under the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.), the United States is committed to ending the international trafficking of persons for slavery, including sex slavery. The achievement of significant progress in reducing unlawful sex trafficking within our own borders will bolster United States efforts to eliminate international trafficking of persons for slavery, including sex slavery, around the world.
(12)Stronger enforcement of laws prohibiting commercial sex against traffickers, exploiters, and purchasers may dramatically improve enforcement and reduce the victimization of women and children used in unlawful sex trafficking.
(13)Additional research and statistics at the national, State, and local level will help us to understand more fully the extent of unlawful commercial sex activities within the United States, and the most effective strategies for combating such unlawful activities.
(b)PurposesThe purposes of this Act are—
(1)to support the development of more effective means of combating unlawful commercial sex activities by targeting demand;
(2)to protect children from the predators and exploiters who use them in commercial sex activities;
(3)to clarify that the operation of sex tours is prohibited under Federal law; and
(4)to assist State and local governments in their enforcement of existing laws dealing with commercial sex activities.
3.DefinitionsIn this Act, the following definitions shall apply:
(1)Commercial sex actThe term commercial sex act means any sex act for which anything of value is directly or indirectly given to, or received by, traffickers, exploiters, or purchasers of sex acts.
(2)Domestic traffickingThe term domestic trafficking means any unlawful commercial sex act performed in the United States.
(3)Exploiter of a commercial sex actThe term exploiter of a commercial sex act means any person who, for financial gain, procures, sells, or purveys a victim of a commercial sex act.
(4)Purchaser of a commercial sex actThe term purchaser of a commercial sex act means any person who solicits or purchases a commercial sex act from an exploiter or victim of a commercial sex act.
(5)Qualified non-governmental organizationThe term qualified non-governmental organization means any organization that the Attorney General, the Assistant Secretary of Children and Families of the Department of Health and Human Services, or the chief law enforcement officer of a State or political subdivision of a State determines is engaged or plans to engage in efforts to protect and rehabilitate victims of commercial sex acts on a not for profit basis.
(6)Trafficker of a commercial sex actThe term trafficker of a commercial sex act means any person who, for financial gain, recruits, harbors, transports, provides, or obtains a person for the purpose of causing the person to become a victim of a commercial sex act.
(7)Victim of a commercial sex actThe term victim of a commercial sex act means any person offered for use in a commercial sex act.
4.Prosecution of purchasers, traffickers, and exploiters of commercial sex acts
(a)Grants authorizedThe Attorney General shall award grants to States and their political subdivisions to establish model law enforcement programs that promote the effective prosecution of purchasers, exploiters, and traffickers of commercial sex acts.
(b)Use of grant fundsFunds received from a grant awarded under subsection (a) may be used by the grantee, either directly or through subgrants to qualified non-governmental organizations, for—
(1)prosecutions against purchasers of unlawful commercial sex acts, through—
(A)educational programs instructing first-time purchasers of unlawful commercial sex on the devastation caused by such offenses;
(B)the publication of names and addresses of repeat purchasers;
(C)the use of female decoys;
(D)statutory rape and felony assault prosecutions against purchasers; and
(E)other programs designated by the Attorney General to enhance the prosecution of purchasers and to reduce the demand for unlawful commercial sex activities;
(2)prosecutions against traffickers and exploiters of unlawful commercial sex acts, through—
(A)surveillance of places of business engaged in unlawful commercial sex acts;
(B)rape and sexual assault prosecutions against exploiters and traffickers;
(C)tax evasion prosecutions against exploiters and traffickers; and
(D)the use of restitution provisions to supplement public financing of shelters and social services for victims of unlawful commercial sex acts and to compensate victims of unlawful commercial sex acts; and
(3)social service programs operated by nongovernmental organizations with special expertise in assisting victims of unlawful commercial sex activities, whose programs offer protection, education, food, and shelter for victims of unlawful commercial sex acts, provided that special consideration shall be given to such programs that offer assistance to victims who assist in the prosecution of traffickers, exploiters, and purchaser-exploiters of unlawful commercial sex activities.
(c)Reports by grantee
(1)In generalNot later than 90 days after the end of the period for which a grant was made under this section, and at such times as may be necessary to effectively facilitate the reporting and dissemination requirements under section 6(a), each grantee shall submit a report to the Attorney General.
(2)ContentsThe report submitted under paragraph (1) shall—
(A)identify and describe the activities carried out with grant funds received under this section; and
(B)include an evaluation by the grantee of the effect of those activities.
(3)DisseminationThe Attorney General shall ensure that the report submitted under paragraph (1) is posted to the Department of Justice website.
(d)Authorization of appropriationsThere are authorized to be appropriated, for each of the fiscal years 2005 through 2007—
(1)$15,000,000 for grants to carry out the activities described in subsection (b)(1);
(2)$15,000,000 for grants to carry out the activities described in subsection (b)(2); and
(3)$15,000,000 for grants to carry out the activities described in subsection (b)(3).
5.Strengthening prosecution and punishment of traffickers, purchasers, and exploiters of commercial sex actsChapter 117 of title 18, United States Code, is amended—
(1)in the table of sections, by amending the item relating to section 2423 to read as follows:


2423. Protection of minor victims of commercial sex acts..
(2)in section 2421, by inserting , including a purchaser of unlawful commercial sex acts after any individual;
(3)in section 2422(a), by inserting , including a purchaser of unlawful commercial sex acts after any individual; and
(4)in section 2423—
(A)by amending the header to read as follows:

2423.Protection of minor victims of commercial sex acts;
(B)by redesignating subsection (f) as subsection (h);
(C)by redesignating subsection (e) as subsection (f);
(D)in subsection (f), as redesignated, by striking or (d) and inserting (d), or (e); and
(E)by inserting after subsection (d) the following:

(e)Expanded Federal jurisdictionAny person who, in or affecting interstate or foreign commerce—
(1)(A)knowingly transports, recruits, or harbors a person who has not attained the age of 18 years with the intent that the person engage in prostitution, or in any sexual activity for which any person can be charged with a criminal offense;
(B)travels for the purpose of engaging in any illicit sexual conduct with another person;
(C)engages in any illicit sexual conduct with another person; or
(D)arranges, induces, procures, or facilitates the travel of a person for the purpose of commercial advantage or private financial gain, knowing that the person is traveling for the purpose of engaging in illicit sexual conduct; and
(2)who knew that the person has crossed State or foreign territorial boundaries from the place of the permanent residence of such person within 1 year of the date of the prohibited act,shall be fined under this title, imprisoned not more than 30 years, or both..
6.Special operating group participationThe Department of Justice, the Department of Labor, the Department of Health and Human Services, and any other Federal agency involved in combating unlawful domestic sex trafficking and providing services to victims of unlawful domestic sex trafficking shall coordinate their activities with the Senior Policy Operating Group to ensure that Federal programs directed at domestic trafficking are consistent with Federal enforcement of the Trafficking Victims Protection Act of 2000 (Public Law 106–386).
7.Reports
(a)Annual report on best practices to reduce demand for commercial sex acts
(1)In GeneralNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Attorney General shall submit a full and detailed report of the implementation of this Act to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives.
(2)ContentsThe report submitted under paragraph (1) shall include—
(A)a detailed explanation of the standards by which the Attorney General has—
(i)awarded grants to States and their political subdivisions under section 4; and
(ii)evaluated the success of grant awards in enhancing the prosecution and conviction of purchasers, traffickers, and exploiters of unlawful commercial sex acts, and in reducing demand for unlawful commercial sex activity; and
(B)a full and detailed report of the implementation of the amendments under paragraphs (2) and (3) of section 5, including numbers of arrests, prosecutions, and convictions; and
(C)a full and detailed report of the implementation of the amendment under section 5(4)(E), including numbers of arrests, prosecutions, and convictions.
(3)Annual conferences
(A)In generalThe Attorney General, at each annual conference conducted by the Department of Justice, shall—
(i)announce and evaluate the findings contained in the report submitted under paragraph (1); and
(ii)disseminate best methods and practices for training State and local law enforcement personnel involved in enforcing laws prohibiting commercial sex acts.
(B)ParticipationEach annual conference under this paragraph shall involve the full participation of leading experts in the field, including—
(i)local police and prosecutorial officials;
(ii)appropriate State officials;
(iii)academic experts on unlawful commercial sex activity;
(iv)appropriate medical personnel; and
(v)qualified representatives of non-governmental organizations.
(b)Comprehensive statistical review on unlawful commercial sex acts
(1)In generalThe Attorney General shall carry out a biennial comprehensive statistical review and analysis of unlawful commercial sex acts.
(2)ContentsThe statistical review and analysis under this subsection shall include—
(A)the number of persons used in unlawful commercial sex acts;
(B)the number of traffickers, exploiters, and purchasers of unlawful commercial sex acts;
(C)the ethnicity, age, and sex of victims of unlawful commercial sex acts;
(D)the ethnicity and sex of traffickers, purchasers, and exploiters of unlawful commercial sex acts;
(E)the number of investigations, arrests, prosecutions, and incarcerations of victims of unlawful commercial sex acts by States and their political subdivisions;
(F)the number of investigations, arrests, prosecutions, and incarcerations of traffickers, exploiters, or purchasers of unlawful commercial sex acts; and
(G)the differences in the enforcement of laws relating to unlawful commercial sex acts by similarly situated jurisdictions.
(3)Solicitation of viewsIn conducting the statistical review and analysis under this subsection, the Attorney General shall solicit views from—
(A)Federal and State prosecutorial officials;
(B)Federal, State, county, and municipal law enforcement officials;
(C)persons used in unlawful commercial sex acts;
(D)researchers; and
(E)other experts in the area of commercial sex acts.
(4)ReportNot later than 1 year after the date of enactment of this Act, the Attorney General shall submit a report containing the results of the statistical review and analysis under this section to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives.
(c)Authorization of appropriationsThere are authorized to be appropriated—
(1)$1,000,000 for each of the fiscal years 2005 through 2007 to carry out subsection (a); and
(2)$1,000,000 for each of the fiscal years 2005 and 2007 to carry out subsection (b). 
 
